Citation Nr: 1646845	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-50 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 2, 2011, and as 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Polly Murphy, attorney 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Board remanded the case for further development by the Agency of Original Jurisdiction (AOJ). The matter was returned to the Board in February 2015, at which time it was remanded for additional development.  

The Veteran testified before the undersigned at a December 2014 Board hearing via videoconference. The hearing transcript is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presently has appeals pending for claims for an increased rating and earlier effective date for service-connected traumatic brain injury (TBI) and increased ratings and an earlier effective date for service-connected vertigo and hearing loss.  The Veteran has requested hearings before the Board in those matters, which are currently in the process of being scheduled by the AOJ.  

The Board finds the present issue of entitlement to increased ratings for PTSD to be inextricably intertwined with the issues of increased ratings for TBI and vertigo, particularly with regard to the relevance of the testimony that will be taken at the future hearings that could have bearing on the symptoms and severity of his PTSD.  Therefore, remand is required pending the hearings in those issues.  

Accordingly, the case is REMANDED for the following actions:

The AOJ must defer adjudication of this matter until after the Veteran is afforded Board hearing in his pending appeals related to his TBI, vertigo, and hearing loss.  Upon completion of the hearing, the AOJ shall perform any necessary development and readjudicate the issue of increased ratings for PTSD. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


